DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-39 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.
Claims 16-39 were cancelled by the Applicant in the Response to Restriction Requirement on 12/17/2021.

Allowable Subject Matter
Claims 1-15 are allowed.
The claimed limitations "activating an impulsive source above the subterranean formation to generate an impulsive source wavefield having an impulsive source band of frequencies; simultaneously activating a non-impulsive source above the subterranean formation to generate a non-impulsive source wavefield having a non-impulsive source band of frequencies that overlap the impulsive source band of frequencies" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Lunde (8427901), teaches activating both an impulsive source and a non-impulsive source to generate wavefields and recording seismic data generated by a receiver, the seismic data represents the response of the subterranean formation to the impulsive and non-impulsive source wavefields.  It is also well-known in the art to separate seismic data by source.  However it does not teach the sources are fired simultaneously and that the impulsive and non-impulsive sources have overlapping source band frequencies.  In fact Lunde teaches the impulsive source operating in the higher frequencies above 8 Hz and the non-impulsive source operating in the low frequencies between 1 and 8 Hz.  It would not have been obvious to one of ordinary skill in the art at the time of the invention to activate an impulsive source above the subterranean formation to generate an impulsive source wavefield having an impulsive source band of frequencies; and simultaneously activate a non-impulsive source above the subterranean formation to generate a non-impulsive source wavefield having a non-impulsive source band of frequencies that overlap the impulsive source band of frequencies.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        a